21Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
          This office action is in response to amendment filed on 9/7/2021. Claims 1 and 11 are amended. Claims 1-17 are pending.

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/7/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4 recites the limitation “scanned image" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. U.S. Patent Pub. No. 20180293603 (referred to hereafter as Glazier) and further in view of Tsai U.S. Patent Pub. No. 2019/0166078 (referred to here after as Tsai), further in view of BUIE U.S. Patent Pub. No. 2013/0246132).


As to claim1, Glazier teaches a system for displaying content to a user comprising:

receive an image captured by a mobile  user device (see at least paragraph 0070, a user uses mobile device to take a picture via integrated camera);  
lookup a specific media content corresponding to said image and said (see at least paragraph 0070, the use of a look up service to identify an image or link associated with said code); 
and  15 transmit said specific media content to said mobile user device for display to said user in real time(see at least paragraph 0070,if a match is located generate and send the media or link).  
Glazier teaches the invention as mentioned above, Glazier does not explicitly teach ‘receive an inputted code entered into said mobile user device”. However, Tsai teaches receive an inputted code entered into said mobile user device, by extracting QR code from a captured image (see at least paragraph 0014 of Tsai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Tsai with those of Glazier to make the system more reliable and efficient by allowing the mobile device module to transmit and receive data of an event from a database, thus significantly improving the timeliness of the messages corresponding to the quick response code.
Glazier-Tsai teaches does not explicitly teach a predefined user inputted character string code. However, Buie teaches mobile applications invoking identification 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Buie into those of Glazier-Tsai to make the system more secure by identifying information associated with a user for a variety of services and a user account identifying information is authenticated.


As to claim 2, Glazier-Tsai-Buie teaches the system of claim 1 wherein said specific media content comprises a 20video file (see at least paragraphs 0013 and 0045, video messages- Glazier).  

As to claim 3, Glazier-Tsai-Buie teaches the system of claim 2 wherein said video file is recorded by a sender (see at least paragraphs 0013, 0045 and 0058 sending created video, video messages, video format- Glazier).  

As to claim 4, Glazier-Tsai-Buie teaches the system of claim 1 wherein said scanned image corresponds to at 25least two of said plurality of media (see at least paragraph 0045, link and video media- Glazier).  


30 a display operable to display media content to a user (see at least  abstract and paragraph 0070 and fig. 6, display of mobile device- Glazier).

As to claim 6, Glazier-Tsai-Buie teaches the system of claim 5 further comprising user software installed on said user device configured to:
 interface with said camera so as to capture said image (see at least paragraph 0070, camera - Glazier);  
5 interface with said processor so as to transmit said image and said code to said processor (see at least paragraph 0070, transmitting code- Glazier); and
 interface with said display so as to display said specific media content 10received from said processor (see at least paragraphs, 0024, 0052,  0070 and 0073, Glazier).  

As to claim7, Glazier-Tsai-Buie the system of claim 6 wherein said user software is further configured to receive and transmit said code to said processor (see at least paragraph 0070, transmitting code- Glazier).
As to claim 158, Glazier-Tsai-Buie teaches the system of claim 6 wherein said user software is configured to display said specific media content on said display while displaying an image captured by said camera (see at least paragraph 0070 and 0073, displaying content- Glazier).  


As to claim10, Glazier-Tsai-Buie teaches the system of claim 9 wherein said user software is configured to maintain said specific media over said image (see at least paragraph 0014, augmented reality- Glazier).  

As to claim2511, Glazier teaches a computer implemented method of displaying user specific content to a user comprising: 
receiving at a processor as scanned by a user device, a scanned (see at least paragraph 0070, a user uses mobile device to take a picture via integrated camera);  30 
 -12- utilizing said processor, looking up in a database containing a plurality of media, a specific media corresponding to said scanned image and said code said (see at least paragraph 0070, the use of a look up service to identify an image or link associated with said code);  and 
 5transmitting in real time, said specific media to said user device for display to said user (see at least paragraph 0070,if a match is located generate and send the media or link).
Glazier teaches the invention as mentioned above, Glazier does not explicitly teach ‘receive an inputted code”. However, Tsai teaches receive an inputted code entered into said mobile user device, by extracting a code from a captured image (see at least paragraph 0014 of Tsai).

Glazier-Tsai teaches does not explicitly teach a predefined user inputted character string code. However, Buie teaches mobile applications invoking identification and member service in which a user can chose to enter their specific data and a predefined PIN code (see at least paragraph 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Buie into those of Glazier-Tsai to make the system more secure by identifying information associated with a user for a variety of services and a user account identifying information is authenticated.


As to claim12, Glazier-Tsai-Buie teaches the method of claim 11 wherein said scanned image corresponds to at least two of said plurality of media (see at least paragraph 0045, link and video media- Glazier).    

As to claim13, Glazier-Tsai-Buie teaches the method of claim 11 wherein said specific media comprises a video file (see at least paragraphs 0013, 0045 and 0054, video messages- Glazier).  

As to claim14, Glazier-Tsai-Buie teaches the method of claim 11 wherein said video file is played on a screen of 15said user device (see at least paragraphs 0013, 0045 and 0054, video messages- Glazier).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier-Tsai-BUIE and further in view of Avedissian et al. U.S, Patent Pub. No.2018/0253765 (referred to hereafter as Avedissian).
As to claim 15, Glazier-Tsai-Buie teaches the invention as mentioned in claim 11. Glazier-Tsai does not explicitly teach “video file is overlayed on an image on said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Avedissian with those of Glazier-Tsai-Buie for allowing to blend a screen apparatus content and broadcast content in such a manner that both types of content to be displayed at the same time on a single device and consequently saving network resources.

As to claim 2016, Glazier-Tsai-Buie -Avedissian the method of claim 15 wherein said video file is overlayed over said image (see claims 11 and 21 of Avedissian). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Avedissian with those of Glazier-Tsai for allowing to blend a screen apparatus content and broadcast content in such a manner that both types of content to be displayed at the same time on a single device and consequently saving network resources.
 
As to claim17, Glazier-Tsai-Buie -Avedissian teaches the method of claim 16 wherein said video file is indexed to said scanned image on said screen independent of movement of said user device (see paragraph 0070, content retrieval is indexed in a database and QR code used to index into database).

Response to Arguments


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1. Marten et al. U. S. patent Pub. 20150365234 discloses devices and methods are provided for authenticating a user for access to restricted content. One exemplary method involves providing a plurality of selectable regions on a display, where a first region of the plurality of selectable regions includes a portion of authentication information for an authorized user and each selectable input region of the plurality of selectable regions includes a plurality of characters.
2. Murakawa U.S. Patent No. 6,549,913, discloses an image data of a person's face is stored with that person's attribute information in a face dictionary. The dictionary image data is compared with face image data registered in database. When the dictionary image data corresponding to image data in database is detected, the person's attribute information is stored in the database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/           Primary Examiner, Art Unit 2457